In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00240-CV
     ___________________________

            IN RE H.B., Relator




             Original Proceeding
462nd District Court of Denton County, Texas
        Trial Court No. 18-1842-442


     Before Bassel, Gabriel, and Kerr, JJ.
     Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and motion

for emergency relief and is of the opinion that relief should be denied. Accordingly,

relator’s petition for writ of mandamus and motion for emergency relief are denied.

                                                    Per Curiam

Delivered: July 30, 2020




                                          2